Citation Nr: 1309412	
Decision Date: 03/20/13    Archive Date: 04/01/13

DOCKET NO.  10-20 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for service-connected lumbar strain associated with spondylolisthesis and spondylolysis.

2.  Entitlement to service connection for diabetes mellitus (claimed as diabetes mellitus, type II ("DM II")), to include as secondary to herbicide exposure.

3.  Entitlement to service connection for peripheral neuropathy, right upper extremity (major), to include as secondary to DM II.

4.  Entitlement to service connection for peripheral neuropathy, left upper extremity (minor), to include as secondary to DM II.

5.  Entitlement to service connection for peripheral neuropathy, right lower extremity, to include as secondary to DM II.

6.  Entitlement to service connection for peripheral neuropathy, left lower extremity, to include as secondary to DM II.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in St. Petersburg, Florida, which denied the aforementioned claims.

In January 2012, the Veteran presented testimony during a Travel Board hearing at the St. Petersburg RO before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims folder.  During the hearing, the Veteran expressed his desire to withdraw from consideration the issue of entitlement to a disability evaluation in excess of 10 percent for service-connected lumbar strain associated with spondylolisthesis and spondylolysis.

The record reflects that the appellant has submitted additional evidence to the Board in conjunction with this case, accompanied by a waiver of initial review of the evidence by the agency of original jurisdiction in accordance with 38 C.F.R. 
§ 20.1304 (2012).    The Board accepts this evidence for inclusion in the record.


FINDINGS OF FACT

1.  In January 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that he wished to withdraw his appeal of the issue of entitlement to a disability evaluation in excess of 10 percent for service-connected lumbar strain associated with spondylolisthesis and spondylolysis.

2.  The Veteran served in Vietnam during the Vietnam era, and is thus presumed to have been exposed to herbicides (to include Agent Orange) during service.

3.  The most probative evidence of record demonstrates that the Veteran has a current diagnosis of type I diabetes mellitus rather than DM II; type I diabetes mellitus is not recognized by VA as a condition etiologically related to herbicide exposure.

4.  The evidence of record demonstrates that the Veteran's type I diabetes mellitus did not originate in service or manifest to a compensable degree within one (1) year of separation from service, and there is no competent evidence to show that there is any relationship between his type I diabetes mellitus and service.

5.  The most probative evidence of record demonstrates that the Veteran's peripheral neuropathy of the bilateral upper extremities is the result of non-service-connected type I diabetes mellitus.

6.  The most probative evidence of record demonstrates that the Veteran does not have a current diagnosis of peripheral neuropathy of either the right or left lower extremity.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appellant's substantive appeal with regard to the issue of entitlement to a disability evaluation in excess of 10 percent for service-connected lumbar strain associated with spondylolisthesis and spondylolysis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.202, 20.204 (2012).

2.  The criteria for service connection for diabetes mellitus, to include as a result of herbicide exposure, are not met.  38 U.S.C.A. §§  1110, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2012).

3.  The criteria for service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to diabetes mellitus, are not met.  
38 U.S.C.A. §§  1110, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2012).

4. The criteria for service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to diabetes mellitus, are not met.  
38 U.S.C.A. §§  1110, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of a claim.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

During the January 2012 hearing before the Board, prior to the promulgation  of a decision in the appeal, the Veteran stated that he wished to withdraw the issue of entitlement to a disability evaluation in excess of 10 percent for service-connected lumbar strain associated with spondylolisthesis and spondylolysis.  The hearing testimony has since been reduced to writing and is incorporated into the record in the form of a written transcript.  Therefore, the transcript of that hearing has been accepted as a withdrawal of that issue on appeal.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).  As such, the Veteran has withdrawn this appeal and there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal for the issue of entitlement to a disability evaluation in excess of 10 percent for service-connected lumbar strain associated with spondylolisthesis and spondylolysis, and it is dismissed.

II. Veterans Claims Assistance Act of 2000 ("VCAA").

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

      A.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the United States Court of Appeals for Veterans Claims ("Court") held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), however, the requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim, was eliminated by the VA Secretary ("Secretary") during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008). 

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

In this case, VA essentially satisfied the notification requirements of the VCAA by means of a letter dated June 2008.  The RO informed the appellant of the types of evidence needed in order to substantiate his service connection claim, both on a direct and secondary basis, the division of responsibility between claimants and VA for obtaining the required evidence, and requested that he provide any information or evidence in his possession that pertained to such claim.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  The letter also satisfied the requirements of Dingess/Hartman and informed the Veteran of how VA determines the disability rating and effective date elements of a claim.

      B.) Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  The claims folder contains the Veteran's service and post-service treatment records, and a VA compensation and pension examination report dated December 2009.  Additionally, the claims file contains the Veteran's statements in support of his claim.  The Veteran has not referenced any outstanding records that he wanted VA to obtain or that he felt were relevant to his claim that have not already been associated with the claims folder.

Review of the VA examination report demonstrates that the VA examiner reviewed the complete evidence of record, including the Veteran's service and post-service treatment records, performed a comprehensive physical examination, reviewed diagnostic test results, and provided clinical findings detailing the results of the examination.  

With regard to the claim of entitlement to service connection for diabetes mellitus, the Board observes that the examiner did not provide a nexus opinion as whether the condition that he diagnosed as DM II was related to, or was otherwise the result of service, including a result of herbicide exposure.  In this case, however (and as will be discussed in greater detail below), because the most probative evidence of record shows that the Veteran has a diagnosis of type I diabetes mellitus instead of DM II (as shown both in his post-service treatment reports of record and in a recent letter from his treating private physician), and type I diabetes mellitus as secondary to herbicide exposure is not a condition for which presumptive service connection is available, such an opinion is not necessary and a remand for a new opinion is not required.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  In addition, as will be discussed below, there is no probative evidence of record to suggest that the Veteran's type I diabetes mellitus manifested during service or is otherwise the result of service.  For these reasons, the Board concludes that the examination report is adequate upon which to base a decision in this case.

Similarly, the Board recognizes that the VA examiner concluded that he was unable to opine as to whether the Veteran has peripheral neuropathy without resorting to mere speculation, based on his conclusion that the treatment reports of record show no diagnosis of the condition.  However, the Board finds that the most probative evidence of record (to include treatment records from the Veteran's private treating physician, which show a diagnosis of peripheral neuropathy) indicates that the condition (to the extent it exists in the upper extremities, based on diagnoses in the treatment reports of record) is the result of his type I diabetes mellitus.  The evidence of record further demonstrates that the Veteran has consistently denied experiencing symptoms of numbness, pain or tingling in his lower extremities.  Again, the Board finds that a remand in this case is not necessary.  As the Court held in Soyini, the law does not provide for blind adherence in the face of overwhelming evidence in support of the result in a particular case.  Here, as will be discussed in greater detail below, because the Veteran has claimed peripheral neuropathy as secondary to DM II, and there is overwhelming evidence that he does not have DM II, a remand for an additional opinion would only create a delay in a decision in this matter with no additional benefit for the Veteran.  Moreover, as will be discussed below, there is no probative evidence to suggest that the Veteran's peripheral neuropathy of the upper extremities began in service or that he had acute or sub-acute peripheral neuropathy to a compensable degree diagnosed within one year of herbicide exposure.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010), infra.

Accordingly, the Board finds that VA has fully complied with the notice and assistance requirements of the VCAA and its regulations.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claim.  Accordingly, the Board will proceed to a decision on the merits.

III.  Applicable laws and regulations.

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  These provisions, however, only apply to chronic diseases specifically set forth in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).

Additionally, service connection for certain chronic diseases, such as diabetes mellitus and organic diseases of the nervous system, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

IV.  Discussion

A.  Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure.

The Veteran claims that he has DM II, which he says is the result of herbicide exposure during service in the Republic of Vietnam during the Vietnam era.

VA regulations provide presumptive service connection on the basis of herbicide exposure for specified diseases manifested to a degree of 10 percent or greater within a specified period in a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  They also provide presumptive service connection on the basis of herbicide exposure for each additional disease that the Secretary determines warrants a presumption of service connection by reason of having a positive association with exposure to an herbicide agent, and that becomes manifest within the period (if any) prescribed in such regulations in a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the aforementioned period.

These diseases include chloracne or other acneform diseases consistent with chloracne, DM II (also known as Type II diabetes mellitus, or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and sub-acute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchi, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2012).  Ischemic heart disease (including coronary artery disease), Parkinson's disease and B-cell leukemias (such as hairy cell leukemia) were added to the list of diseases effective August 31, 2010.  See 75 Fed. Reg. 53202-53216 (Aug. 31, 2010).  These diseases are based on findings provided from scientific data furnished by the National Academy of Sciences ("NAS"), which studies the evidence and submits reports at two-year intervals concerning the association between exposure to Agent Orange and diseases suspected to be associated with such exposure.  

Claims based on Agent Orange exposure are unique in that entitlement is based on an analysis of scientific evidence, ordered by statute.  38 U.S.C.A. § 1116(b).  The Agent Orange Act of 1991, Pub. L. 102-4, codified in pertinent part at 
38 U.S.C.A. §§ 1116(b) and (c), directed the Secretary to enter into an agreement with NAS to review and summarize the scientific evidence concerning the association between exposure to herbicides used in support of military operations in the Republic of Vietnam during the Vietnam era and each disease suspected to be associated with such exposure. 

Congress has mandated that NAS determine, to the extent possible:  (1) whether there is a statistical association between the suspect diseases and herbicide exposure, considering the strength of the scientific evidence and the appropriateness of the methods used to detect the association; (2) the increased risk of disease among individuals exposed to herbicides during service in the Republic of Vietnam during the Vietnam Era; and (3) whether there is a plausible biological mechanism or other evidence of a causal relationship between herbicide exposure and the suspect disease.  Based on input from the NAS reports, Congress amends the relevant statute and the Secretary promulgates the necessary regulatory changes to reflect any additional diseases shown to be associated with exposure to herbicides.

The Secretary has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).
In the instant case, the Veteran's service records indicate that he had service in the Republic of Vietnam during the Vietnam Era. Therefore, he is presumed to have been exposed to herbicides during his period of service.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(i) and (iii) (2012).

However, VA regulations do not provide for presumptive service connection for type I diabetes mellitus based on exposure to herbicides.  38 C.F.R. § 3.307, 3.309.  

In this respect, the Board notes that 2005 treatment records submitted by the Veteran show that he was diagnosed with type I diabetes mellitus by his private treating endocrinologist, Dr. Sutton.  A March 2012 letter from Dr. Sutton (submitted by the Veteran following his Board hearing in order to conclusively establish which type of diabetes mellitus he has) states that the Veteran has been receiving treatment for his type I diabetes mellitus for many years, and has had type I diabetes mellitus for about 30 years.  Dr. Sutton explained that laboratory work from February 2012 indicated low C-peptide of 0.1, meaning the Veteran has very minimal insulin production, which he said is consistent with type I diabetes mellitus.

While the Board observes that the Veteran was diagnosed as having DM II by the VA examiner who performed the December 2009 compensation and pension examination, it appears that this diagnosis was pro forma, based on an assumption by the examiner that the Veteran was asserting that he had DM II, as well as a statement by the RO that the Veteran was claiming disability benefits for diabetes mellitus without a request to the examiner to determine whether the condition was type I or type II.  As such, the examiner did not perform any blood work or other tests to confirm his diagnosis.  

In this respect, the Board notes that it has the responsibility to weigh the evidence, including the medical evidence, to determine where to give credit and where to withhold the same, and in so doing, the Board may accept one medical opinion and reject others, provided it offers an adequate basis for so doing.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  In this case, the Board concludes that the treatment reports and letter from the Veteran's treating endocrinologist, who has performed the requisite diagnostic test to determine that the Veteran has type I diabetes mellitus, are the most probative evidence regarding the Veteran's diabetes mellitus and outweigh the diagnosis by the VA examiner.  Neither the Veteran, nor his representative have presented or identified any evidence that would contradict the findings of his private physician.

Accordingly, as there is no probative evidence that the Veteran has ever been diagnosed with DM II, the presumptive regulations regarding exposure to Agent Orange are not applicable in this case.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).

Notwithstanding the foregoing presumptive provisions, the Federal Circuit has determined that the "Veteran's Dioxin and Radiation Exposure Compensation Standards Act" ("Dioxin and Radiation Act") does not preclude a veteran from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, under Combee, presumption is not the sole method for showing causation, and thereby establishing service connection.  See also Stefl v. Nicholson, 21 Vet. App. 120 (2007).

In that regard, the Board notes that the Veteran's service treatment records contain no evidence of complaints of symptoms associated with, treatment for, or a diagnosis of type I diabetes mellitus.  Neither his August 1967 service enlistment examination, nor his September 1969 separation examination demonstrated evidence of any disorder or abnormality of the endocrine system.  Moreover, there is no evidence that any clinician or examiner has associated the Veteran's current type I diabetes mellitus with any aspect of service.  As such, service connection for type I diabetes mellitus on a direct basis is not warranted.

The Board further notes that, while the Veteran has recently submitted private treatment reports from 1972, which show that he was being treated for "diabetes," there is no evidence that the Veteran was diagnosed with the disease within the one-year presumptive period following his October 1969 separation from service.  Indeed, during the Board hearing, the Veteran admitted that he did not seek treatment for symptoms associated with his condition until one and a half to two years after service.  See Board hearing transcript, p. 7.  As such, service connection for type I diabetes mellitus on a presumptive basis is not warranted.

Accordingly, after considering all of the evidence of record, the Board concludes that the most probative evidence of record is against the Veteran's claim of entitlement to service connection for diabetes mellitus, both types I and II, to include as a result of herbicide exposure.  

In addition to the medical evidence, the Board has also considered the statements of the Veteran, as well as those of his wife, who testified during the Board hearing.  In this regard, the Court has held that a claimant is competent to attest to factual matters of which he or she has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, although the Veteran is competent to report what comes to him through his senses, there is no evidence that he has medical knowledge or training that would permit him either to diagnose, or determine the etiology of a complex disease like diabetes mellitus.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  As such, although the Board acknowledges the Veteran's belief that his current disease is the result of military service, his statements and testimony in this regard are not deemed competent.  

Accordingly, the Board concludes that the most probative evidence of record is against the Veteran's claim of entitlement to service connection for diabetes mellitus on a direct and presumptive basis.  As noted, the probative evidence of record does not support a finding of the onset of the disease either during service or within the one-year period following separation from service;  there is no probative evidence that the Veteran has DM II and VA regulations do not provide for presumptive service connection for type I diabetes mellitus based on exposure to herbicides.  In arriving at the decision to deny the claim, the Board has considered the applicability of the "benefit-of-the-doubt" rule.  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities and peripheral neuropathy of the bilateral lower extremities.

As noted above, the Veteran claims that he has peripheral neuropathy of the right and left upper extremities, as well as the right and left lower extremities, which he claims is secondary to DM II.  Notably, the Veteran has neither reported that he has had peripheral neuropathy continuously ever since service, nor has he reported having transient peripheral neuropathy within the one-year period following his presumptive exposure to Agent Orange in Vietnam.  

Under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2012); see also Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2012).  The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service- connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by, or (b) aggravated by a service-connected disability.  Id.; see also Wallin v. West, 11 Vet. App. 509, 512 (1998).  

Here, as discussed above, because there is no probative evidence that the Veteran has a current diagnosis of DM II, secondary service connection is not warranted for peripheral neuropathy of either the upper right or upper left extremity, or for peripheral neuropathy of the lower right or lower left extremity. 

In addition to service connection on a secondary basis, as previously noted, VA regulations provide for presumptive service connection on the basis of herbicide exposure for acute and sub-acute peripheral neuropathy.  

The term "acute and sub-acute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of onset.  38 C.F.R. § 3.309(e), Note 2.  But see 77 Fed. Reg. 47,795-97 (Aug. 10, 2012) (Notice of proposed rule clarifying and expanding the terminology regarding presumption of service connection for peripheral neuropathy associated with exposure to certain herbicide agents). 

Nonetheless, the Federal Circuit has held that the Dioxin and Radiation Act does not preclude a veteran from establishing service connection with proof of actual direct causation.  See Combee v. Brown at 1042.

Review of the Veteran's service treatment records reveal no evidence of complaints of symptoms suggestive of, treatment for, or a diagnosis of peripheral neuropathy during service or during his September 1969 separation examination, when his neurologic systems were found to be within normal limits.  Moreover, there is no probative evidence that the Veteran was diagnosed with peripheral neuropathy within one year of his service in Vietnam.  Accordingly, service connection for peripheral neuropathy of the bilateral upper and lower extremities as secondary to herbicide exposure is not warranted.

The post-service evidence of record shows that, in March 2000, during an outpatient evaluation with his endocrinologist, Dr. Sutton, the Veteran was diagnosed with paresthesia secondary to a vitamin B12 deficiency.  Subsequent treatment records from Dr. Sutton show that, although the Veteran was diagnosed with peripheral neuropathy (and a primary history of diabetic neuropathy), clinical evaluations demonstrated neurological systems having no focal deficit.  Moreover, while a VA outpatient treatment report dated February 2010 showed that the Veteran had tingling in the hands for "many years," the clinician noted the possible causes as diabetes mellitus, prior neck surgery and trigger finger surgeries.  Significantly, there is no indication from either the Veteran or his treating clinicians that would suggest that a peripheral neuropathy of the upper extremities was in any way related to military service or had been a chronic condition since service. 

During his December 2009 VA examination, it was noted that the Veteran reported intermittent numbness in the bilateral hands; however, he specifically denied any symptoms in the bilateral lower extremities.  As discussed above, although the VA examiner stated that it would be mere speculation to opine as to whether the Veteran had peripheral neuropathy of any of the extremities, or if the reported symptoms of the upper extremities were secondary to DM II because of the lack of a diagnosis of the condition in treatment reports of record, as mentioned, the Veteran's private post-service treatment records show a diagnosis of peripheral neuropathy.  In this regard, the Board nevertheless observes that there is no evidence of record that the Veteran ever underwent or was told to undergo electrodiagnostic studies.  There is also no indication that he was placed on medication for the condition.  

Accordingly, after considering all of the evidence of record, the Board concludes that the most probative evidence of record is against the Veteran's claim of entitlement to service connection for peripheral neuropathy of the upper extremities and of the lower extremities, to include as secondary to herbicide exposure.

In addition to the medical evidence, the Board has also considered the statements of the Veteran, as well as those of his wife, that he has peripheral neuropathy as a result of exposure to Agent Orange.  In this regard, the Court has held that a claimant is competent to attest to factual matters of which he or she has first-hand knowledge.  See Washington v. Nicholson at 368 .  However, although the Veteran is competent to report what comes to him through his senses, there is no evidence that he has medical knowledge or training that would permit him either to diagnose, or determine the etiology of a complex neurological condition like peripheral neuropathy .  See Layno v. Brown at 469-70; Jandreau v. Nicholson, supra .  As such, although the Board acknowledges the Veteran's belief that he has peripheral neuropathy as the result of military service, his statements and testimony in this regard are not deemed competent.  

Accordingly, the Board concludes that the most probative evidence of record is against the Veteran's claim of entitlement to service connection for peripheral neuropathy of the upper extremities and lower extremities on a direct, secondary and presumptive basis.  As noted, the probative evidence of record does not support a finding of the onset of the disease either during service or within the one-year period following Vietnam service.  Moreover, there is no probative evidence that the Veteran has DM II and current VA regulations do not provide for presumptive service connection for chronic peripheral neuropathy based on herbicide exposure.  In arriving at the decision to deny the claim, the Board has considered the applicability of the "benefit-of-the-doubt" rule.  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, supra; Gilbert v. Derwinski, supra.


ORDER

Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure, is denied.

Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to herbicide exposure, is denied.

Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to herbicide exposure, is denied.

Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to herbicide exposure, is denied.

Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to herbicide exposure, is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


